Name: Commission Regulation (EEC) No 2242/91 of 26 July 1991 amending Regulation (EEC) No 3944/87 fixing coefficients for calculating levies on pigmeat products and amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  economic analysis;  EU finance
 Date Published: nan

 27. 7. 91 No L 204/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2242/91 of 26 July 1991 amending Regulation (EEC) No 3944/87 fixing coefficients for calculating levies on pigmeat products and amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 10 (4) thereof, Whereas the definitions of the main products in the pigmeat sector were laid down in Commission Regulation (EEC) No 3944/87 (3), amended by Regulation (EEC) No 1251 /90 (4); whereas the application of the definition of parts of cuts did not reach the desired objective ; whereas the said definition should therefore be deleted in the said Regulation ; Whereas, in accordance with Article 17 (1 ) of Regulation (EEC) No 2759/75, this amendment should accordingly be incorporated in Annex I to Council Regulation (EEC) No 2658/87 (*), as last amended by Regulation (EEC) No 1056/91 (6) ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2), first subparagraph of Regulation (EEC) No 3944/87, the first sentence is deleted. Article 2 In the first subparagraph of additional note 2.B in Chapter 2 of Annex I to Regulation (EEC) No 2658/87, the first sentence is deleted. Article 3 This Regulation shall enter into force on 1 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 373, 31 . 12. 1987, p. 25. (4) OJ No L 121 , 12. 5. 1990, p. 29 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . (*) OJ No L 107, 27. 4. 1991 , p. 10 .